                       Case 5:19-mj-01151-ESC Document 1 Filed 10/04/19 Page 1 of 5


AO 91 (Rev. 08/09) Criminal Complaint
                                                                                                                                     .4/
                                                                                                                         0C
                                       UNITED STATES DISTRICT COURT                                                             01
                                                                     for the
                                                        Western District of Texas
                                                                                                                                 Q
                 United States of America                               )
                                  V.
                   Jose Angel Hernandez
                                                                        )
                                                                               Case No.
                                                                                                                            0
                                                                        )
                                                                                          SA.       \
                                                                        )

                                                                        )

                                                                        )
                           Defendant(s)



                                                     CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best         of my knowledge and belief.
On or about the date(s)      of              October 3rd, 2019                 in the county of                  Bexar               in the

      Western          District of              Texas            ,   the defendant(s) violated:

             Code Section                                                         Offense Description

21   usc 841 (a)(1) & (b)(1 )(A)                 Possession with Intent to Distribute a Controlled Substance, to wit 500 grams
                                                 or more of a mixture or substance containing a detectable amount of
                                                 methamphetamine

                                                 PENALTIES: 10 YRS TO LIFE/$10 MILLION/5 YR MIN MANDATORY
                                                 TERM OF SUPV RELEASE/$100 MANDATORY ASSESSMENT




          This criminal complaint is based on these facts:

See attached Affidavit




          l( Continued on the attached sheet.

                                                                                  (antssignature
                                                                                                David Rodriguez, Detective
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:             10/04/20 19
                                                                                           L_           Judge's sign ture


City and state:                         San Antonio, Texas                              Elizabeth S. Chestne     , U.S. Magistrate
                                                                                                    Printed name and title

  Daphne Newaz
      Case 5:19-mj-01151-ESC Document 1 Filed 10/04/19 Page 2 of 5




                             ATTACHMENT "A"


                  AFFIDAVIT IN SUPPORT OF COMPLAINT


          David Rodriguez, BEiNG DULY SWORN, DEPOSES AND SAYS:


      This Affiant has been employed with the San Antonio Police
Department for approximately 8 years.  This Affiant is a plain
clothes Detective currently assigned to the SAPD Narcotics Unit.

     As part of an ongoing narcotics investigation, surveillance
was established at               This Affiant had received
information that an individual by the name of "Jose" was
distributing large quantities of rriethamphetamine and heroin from
that location.

     The information this Affiant received was that "Jose"
operated a large red Chevrolet truck and a grey Jeep. The
source advised me that "Jose" worked as roofer in and around San
Antonio. The Source advised me that "Jose" used both the red
Chevrolet Pickup and Grey Jeep to deliver large quantities of
methamphetamine and heroin in and around San Antonio.

          The Source pointed out the home to this Affiant that
he/she recognized as "Jose's" address.  At that location this
Affiant observed a large red Chevrolet work truck was present
along with a Grey Jeep Grand Cherokee.  The Chevrolet work truck
showed Texas Plate: BN37391.  The Grey Jeep Showed Texas Plate:
MHF6251.  This Affiant observed both vehicles parked in front of
123 Querida on multiple occasions during surveillance.

     Computer Research showed Jose Hernandez             was ,



affiliated with the address of               Hernandez showed to
                                              .




have a Valid Texas Driver's License with a return address of


          On 10/03/2019, Hernandez was observed exiting the
residence of              and then occupied the front seat of the
red Chevrolet pickup.   A second occupant also entered the front
passenger seat of that vehicle. That occupant was later
identified as Jose Ruiz
       Case 5:19-mj-01151-ESC Document 1 Filed 10/04/19 Page 3 of 5




     Mobile Surveillance was maintained on that vehicle as it
left the residence. Surveillance continued throughout the day
and both Hernandez and Ruiz were observed returning to the
residence of              .At that location both individuals
entered the residence.

     A short time later Det. J. Schneider #2079 advised that he
observed Hernandez and Ruiz exit the residence and enter the
Grey Jeep Cherokee in front of the residence.  Det. Schneider
advised that Hernandez was operating the vehicle. The vehicle
departed the location and mobile surveillance was maintained
until the vehicle entered a parking lot of a Wal-Mart located at
2100 S East Loop 410.

     After the vehicle entered the parking lot of the Wal-Mart
and it occupied a parking stall. After a short duration it
relocated to a parking space in the south east corner of the
parking lot of 2000 S East Loop 410. Det. Schneider advised
that a Silver Camaro with Texas Plate: LFK6529 arrived and met
the awaiting parked Jeep. A female then exited the Camaro after
opening the trunk to her vehicle. Det. Schneider advised that
he observed Hernandez exit the Jeep and proceed to the rear of
his vehicle.  The unknown female then removed a red and black
tool bag from the Camaro and provided it to Hernandez.
Hernandez was then observed placing the tool bag into the spare
tire wheel well in the rear of the Jeep.  During the exchange
Ruiz did not contact the unknown female or exit the vehicle.
After the short exchange both vehicle then departed the
location.

          Mobile Surveillance was continued on the listed Jeep
after the exchange.   The Jeep continued east on 87 from the
location and SAPD Eagle arrived to assist with surveillance.
The vehicle was observed entering a property lot located at
11045 US HWY 87.   Hernandez was observed exiting the Jeep and
contacting a male in the driveway at that location.   No exchange
of property was observed at this location, and the  male
passenger Ruiz did not exit the vehicle.   After a short duration
the listed Jeep left the location.

     Mobile Surveillance continued on the listed Jeep and DPS
Trooper T. Miller #13983 made the location and was advised of
the situation.  DPS Trooper Miller advised that he observed the
         Case 5:19-mj-01151-ESC Document 1 Filed 10/04/19 Page 4 of 5




listed vehicle on the main lanes of HWY 87.   DPS Trooper Miller
advised Detectives that he observed a rear brake light was not
in operation on the listed Jeep.  DPS Trooper Miller conducted a
traffic stop on the listed Jeep in the 11000 Block of HWY 87.
DPS Trooper Delagarza #12978 also made the location.   Trooper
Miller advised that the driver Hernandez failed to produce a
valid copy of insurance for the listed suspect vehicle. Trooper
Miller told me that Hernandez told him that he did not have
insurance on the listed suspect vehicle. Trooper Miller told me
that he had the driver exit the vehicle and asked him if he
would provide consent for a search.  Trooper Miller told me that
Hernandez would not respond with a yes or no.   Trooper Miller
asked Hernandez if any weapons, cocaine or methamphetamine were
in the vehicle.  Trooper Miller advised that Hernandez was
hesitant with a reply when asked if methamphetamine was in the
vehicle.

      Trooper Miller deployed his K9 "Renegade" #148 at the
scene.   Trooper Miller advised that his K9 alerted to the rear
cargo area of the listed Jeep.   Trooper Miller then entered the
vehicle and observed a bag in the rear wheel well of the listed
Jeep.   A search of that bag turned up the same red and black bag
which Det. Schneider observed Hernandez place in the rear of the
vehicle.   The listed recovered narcotics evidence (4250 Grams
Total of Methamphetamirie). Hernandez and Ruiz were taken into
custody at this time.

     This Affiant made the traffic stop scene and observed the
recovered evidence in the back of the listed vehicle. Det.
Schneider was established as the Evidence Custodian at the scene
and he collected the listed evidence.  Det. Schneider advised
that four individually wrapped bundles of methamphetamine were
recovered from the bag he observed Hernandez place in the wheel
well of the suspect vehicle. Det. Schneider advised that the
listed recovered evidence field tested positive for
Methamphetamine. The recovered evidence was placed in the SAPD
Property Room.

     I provided Hernandez with his Miranda Rights at the scene.
Hernandez advised me that he was on probation at this time.
Hernandez was transported to 218 S. Laredo by DPS Trooper
Delagarza #12978. Ruiz was released at the scene at this time
       Case 5:19-mj-01151-ESC Document 1 Filed 10/04/19 Page 5 of 5




pending further investigation. The listed suspect vehicle was
towed from the location and held for Asset Forfeiture.


Affiant further sayeth not.



                            Dcguez       #        SAPD Narcotics

                                       4th   day of October, 2019.
Subscribed and sworn to on this the




                                EIXABETH     S.   CHEST EY
                                UJTED STATES MAGISTRATE JUDGE
